DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of November 26, 2021, Applicant, on May 10, 2022, amended claims 1, 13, & 17. Claims 2, 4, 6, 14, 18, 21, & 23 were previously canceled. Claims 1, 3, 5, 7-13, 15-17, 19, 20, 22, & 24-27 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
 
Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, first paragraph, rejections set forth in the previous action. Therefore, the previous 35 USC 112, first paragraph, rejections are withdrawn. However, Applicant’s amendments raise new grounds for 35 USC 112, first paragraph, rejections necessitated by Applicant’s amendments for the reasons set forth below.
Applicant's amendments are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are withdrawn.
	Applicant's amendments are sufficient to overcome the claim objections set forth in the previous action. Therefore, these objections are withdrawn.











Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, and they are persuasive.

Examiner submits the arguments by Applicant that the claims are directed to patent eligible subject matter in Applicant’s remarks dated January 26, 2022 are persuasive, particularly those arguments in pages 12-13 of Applicant’s remarks.
Examiner finds that the additional elements recited in claims 1, 13, & 17, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception by specifically reciting an ordered combination of computing components that query users via dynamic user interfaces and generate and dynamically update a user interface using web application programming interface performed by a device comprising a processor couple to memory. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly recited in claim 13 and 17:
A computer-implemented method comprising: 
processing data, obtained from a first set of data structures, …, and wherein processing the data is carried out, without input from the one or more users, by an eventing platform …; 
…
determining … by querying multiple users, via one or more dynamic user interfaces …; 
…
performing one or more operations …, wherein performing one or more operations comprises: automatically generating, using at least one web application programming interface, one or more pictorial representations of one or more dynamic order timeline views comprising one or more disruption points; and 
automatically updating, on a predetermined temporal basis and using the at least one web application programming interface, at least a portion of the one or more pictorial representations of the one or more dynamic order timeline views; 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

Therefore, the 35 USC 101 rejections set forth in the previous action are withdrawn.



Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, and they are persuasive. Examiner finds particularly persuasive Applicant’s arguments in pages 14-15 of Applicant remarks dated January 26, 2022 arguing that neither Chen, nor Hanna, nor Mauseth teach or disclose automatically updating pictorial representations of one or more dynamic order timeline views “on a predetermined temporal basis using [] at least one web application interface.” Therefore, the prior art rejections are withdrawn.

Examiner submits the closest prior art include Chen, et al. (US 20170206592 A1), hereinafter Chen, Mauseth, et al. (US 20080270209 A1), hereinafter Mauseth, and Hanna (US 20070083410 A1), hereinafter Hanna; however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1, 13, & 17.
Examiner submits that these references fail to teach or disclose, either alone or in combination, at the following combination of claim features required by claim 1, and similarly claim 13 & 17:
wherein performing one or more operations comprises: automatically generating, using at least one web application programming interface, one or more pictorial representations of one or more dynamic order timeline views comprising one or more disruption points; and 
automatically updating, on a predetermined temporal basis and using the at least one web application programming interface, at least a portion of the one or more pictorial representations of the one or more dynamic order timeline views.

Mauseth and Hanna are each silent with regard to generating and updating pictorial representations of dynamic order timeline views comprising disruption points using a web application programming interface (API). Further, while Chen discusses a dashboard display interface depicted in figure 8 of Chen presents a KPI showing a delay in fulfillment orders, and figure 8 depicts a graph or plot of delays on the y-axis and days on the x-axis, which may be interpreted as disclosing a pictorial representations of a timeline view comprising disruption points, Chen does not disclose that this graph or plot in the dashboard is generated and updated using a web API nor that graph or plot in the dashboard is updated on a predetermined temporal basis and using the web API, as required by the claims. 
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, 13, & 17 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Chen, Hanna, and Mauseth and/or any other additional reference(s) would be improper to teach the claimed invention.
Accordingly, the prior art rejections set forth in the previous action are withdrawn.





Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-13, 15-17, 19, 20, 22, & 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and similarly claims 13 & 17, recites “automatically generating, using at least one web application programming interface, one or more pictorial representations of one or more dynamic order timeline views comprising one or more disruption points; and 
automatically updating, on a predetermined temporal basis and using the at least one web application programming interface, at least a portion of the one or more pictorial representations of the one or more dynamic order timeline views.” However, Applicant’s specification does not in expressly or inherently require that the timeline view is generated or updated “using the at least one web application programming interface,” as required by the claims.
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005) (emphasis added). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. See MPEP 2163 (emphasis added).
For claims directed toward computer-implemented functions, like the presently claimed invention, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP 2161.01 (emphasis added). It is not enough that one skilled in the art could write a program to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/ sites/default/files/documents/uspto_112a_ part1_17aug2015.pptx. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. Id. at Slide 20.
With respect to the recitation of
automatically generating, using at least one web application programming interface, one or more pictorial representations of one or more dynamic order timeline views comprising one or more disruption points; and 
automatically updating, on a predetermined temporal basis and using the at least one web application programming interface, at least a portion of the one or more pictorial representations of the one or more dynamic order timeline views,

the specification does not expressly or inherently require that the timeline view is generated or updated “using the at least one web application programming interface,” as required by the claims.
In portions of the specification, including those identified by Applicant as support for the amendments, the specification discusses the invention include an Order Experience (OE) auditor 105 that is associated with input-output devices, such as a web Application Programming Interface (API), the input-output devices support user interfaces, the output of the OE auditor 105 is an OE score (page 4, line 24-page 5, line 2), the OE auditor 105 generates the OE score for all orders as orders are submitted and at designated order events or at one or more periodic intervals in time (e.g., hourly) (page 12, line 4-7), the OE auditor 105 can “offer” a timeline view for each order, pictorially depicting the order journey and any disruption points (page 12, line 18-20), and plotting OE scores on a daily basis can provide a view of the growth and/or decline in the order experience being delivered to customers. page 13, line 4-5. That is, the specification discloses that the OE auditor of the invention includes a web API and that the OE auditor “offers” a timeline view; however, this disclosure does not require that the timeline view is generated or updated “using the at least one web application programming interface,” as required by the claims.  
Accordingly, although the specification discloses that invention includes a web API and also offers a timeline view, the specification does not expressly or inherently require the timeline view is generated or updated “using the at least one web application programming interface,” as required by the claims.

Claims 3, 5, & 7-12 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 3, 5, & 7-12 are rejected for the reasons set forth above.

Claims 15, 16, & 24-26 depend on claim 13 and do not cure the aforementioned deficiencies, and thus, claims 15, 16, & 24-26 are rejected for the reasons set forth above.

Claims 19, 20, 22, & 27 depend on claim 17 and do not cure the aforementioned deficiencies, and thus, claims 19, 20, 22, & 27 are rejected for the reasons set forth above.

Examiner notes, while the specification does not provide express nor clearly provide inherent or implicit support for the aforementioned amended features, if Applicant position remains that the specification provides sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, Examiner request that Applicant explicitly explain on the written record why the features disclosed by the specification provide inherent or implicit support for the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623